Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 08/24/2022, with respect to the 35 U.S.C. 112(a) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejection of Claims 1-14, 23, and 24 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Russell Fowler on 08/26/2022.
The application has been amended as follows: 
Claim 20 has been amended as follows:Lines 20-21: The limitation of “a glove with the elastomeric band extending between the glove and the belt attachment member.”  has been replaced with --a hand member with the elastomeric band extending between the hand member and the belt attachment member;           wherein at least one of the first portion and the second portion of the belt attachment member include a first fastener member configured to engage a complementary second fastener member on the belt.--.
Claim 22 has been amended as follows:Line 2: The limitation of “the glove” has been replaced with --the hand member--.
Claim 23 has been cancelled.
Claim 24 has been amended as follows:Line 1: The limitation of “claim 23” has been replaced with --claim 20--.
The following is an examiner’s statement of reasons for allowance: Strachan in view of Lopez et al is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole further comprising the belt attachment member comprising a first portion and a second portion, the first portion extending completely across the width of the belt on the outer side of the belt and the second portion extending at least partially across the width of the belt on the inner side of the belt, wherein at least one of the second portion and the first portion include a first coupling member configured to engage a complementary second coupling member on the belt and/or wherein the second portion and the first portion both include a first coupling member configured to engage a complementary second coupling member on the belt.             Basting (6837834) teaches a belt comprising a belt attachment member comprising a first portion extending across a portion of the belt, wherein the first portion include a first coupling member configured to engage a complementary second coupling member on the belt (Refer to Fig. 1) but fails to teach the belt attachment member comprising a first portion and a second portion, the first portion extending completely across the width of the belt on the outer side of the belt and the second portion extending at least partially across the width of the belt on the inner side of the belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784